DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/24/24 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment
As to the amended title, provided on 4/28/21, the new title is accepted and the previous objections to the title/specification are withdrawn.
Regarding the amended claims, filed on 4/28/21, the previous 112a rejections are removed.
As to the amended claims and remarks, filed on 4/28/21, most of the previous 112b rejections have been withdrawn.  
As to the amended claims, the previous prior art rejection is withdrawn and a new rejection is set forth (see below).
Claim Status
Claims 1-20 are pending with claims 1-19 being examined and claim 20 deemed withdrawn.
Drawing Objections
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “installation surface” of claim 3 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. The examiner notes that although the installation surface is discussed in the specification, it is not denoted by a reference character, and is thus not shown in the figures.

Claim Objections
Claim 11 is objected to because it recites “the the rack” in both lines 2 and 3. The examiner requests that “the” is removed in both instances. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With respect to claim 6, it is unclear what robot arm would or would not meet the specific wattage requirements. Are there structural features of the robot, such as a motor, that enable or provide this function? Or would any robot be capable of outputting smaller wattage? For example, if any robot is off and producing 0 Watts of output then does that robot satisfy the capability of claim 6?  Further, in what manner is the output of the robot provided as wattage?  Applicants in page 12 of their remarks state that the wattage may refer to “the power capable of being output to an object in the path of the robotic arm”, and it is unclear if applicants are intending to state that the robotic arm is directly outputting wattage/electrical power (i.e. transferring electricity) to an object.  Is the wattage a property of the motor that controls the movement of the robotic arm?
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 3 are rejected under 35 U.S.C. 102a1/a2 as being anticipated by Boucard et al (US 20170217027; hereinafter “Boucard”; already of record).
As to claim 1, Boucard teaches a transporting apparatus that transports a rack holding a container (Boucard; Figs. 1-6, 15, 21, 24, 40), the transporting apparatus comprising: 
a first robotic arm comprising a first hand (Boucard teaches first hand 500 mounted on arm 206; [49-50] Fig. 1-4, 40) that grips the rack set in a first sample analysis apparatus and removes the rack from the first sample analysis apparatus; 
a second robotic arm comprising a second hand (Boucard teaches second hand 212 mounted on arm 208; [46] Fig. 1-4, 15) that grips the rack removed by the first robotic arm and transports the rack to a second sample analysis apparatus; and 
a base that supports the first robotic arm and the second robotic arm (Boucard teaches a base; Figs. 1-7). 
As to claim 3, Boucard teaches the transport apparatus according to claim 1, where the base is movable (Boucard teaches wheels on the base to move it; [42], Figs. 1-7).
Claims 1 and 3-4 are rejected under 35 U.S.C. 102a1/a2 as being anticipated by Kouno et al (US 20170217027; hereinafter “Kouno”).
As to claim 1, Kouno teaches a transporting apparatus (Kouno; Figs. 1-4 [39, 42]) that transports a rack holding a container, the transporting apparatus comprising: 
a first robotic arm comprising a first hand (Kouno teaches first robot 10A capable of gripping racks and moving them) that grips the rack set in a first sample analysis apparatus and removes the rack from the first sample analysis apparatus; 
a second robotic arm comprising a second hand (Kouno teaches second robot 10B capable of gripping racks and moving them) that grips the rack removed by the first robotic arm and transports the rack to a second sample analysis apparatus; and 

As to claims 3-4, Kouno teaches the transport apparatus according to claim 1, where the base comprises extendable fixation legs and casters that cause the base to be movable relative to an installation surface, and in a condition in which the fixation legs are extended downward from the base, the casters lift off the installation surface, and the base is fixed to the installation surface (Kouno teaches casters 118 and extendable legs 120 which enable the base to move relative to anything, including the installation surface as the floor; Fig. 1 [17]).
Claims 1-2, 5, 7-8, 10-14, and 16-19 are rejected under 35 U.S.C. 102a1/a2 as being anticipated by Fujiwara et al (Translation of JP 2016164555A provided in the IDS filed on 3/24/21, hereinafter “Fujiwara”, already of record).
As to claim 1, Fujiwara teaches a transporting apparatus that transports a rack holding a container (Fujiwara; Figs. 1-3, 7-8, [3, 9, 16, 126]), the transporting apparatus comprising: 
a first robotic arm comprising a first hand (Fujiwara teaches first robot RB1 with a claw/hand; [54]. Fujiwara teaches that the first robot removes the rack from the first analysis apparatus; [20, 27-29, 31-32, 47-50, 63, 65, 66, 108-113]) that grips the rack set in a first sample analysis apparatus and removes the rack from the first sample analysis apparatus; 
a second robotic arm comprising a second hand (Fujiwara teaches second robot RB2 with a claw/hand; [54]. Fujiwara teaches that the second robot takes the rack from first robot and transports it to the second analysis apparatus; [20, 27-29, 31-32, 47-50, 63, 65, 66, 108-113]) that grips the rack removed by the first robotic arm and transports the rack to a second sample analysis apparatus; and 

Note: Claims 1-19 contain a large amount of functional language (ex: “that…”, “configured to…”, etc…).  However, functional language does not add any further structure to an apparatus beyond a capability.  Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP 2114).  Therefore, if the prior art structure is capable of performing the function, then the prior art meets the limitation in the claims.  As to limitations that rely on a controller (“controller acquires…”, “controller receives…”, “controller controls…”, etc.), the examiner notes that the controller limitations do not further define the controller beyond that of a capability. If applicants intend for the controller function to be part of the apparatus structure, then language such as “controller configured to…” or “controller programmed to…” should be used.
As to claim 2, Fujiwara teaches the transporting apparatus according to claim 1, wherein the second sample analysis apparatus performs a different kind of analysis from that performed by the first sample analysis apparatus (The analyzers are not positively recited and the function of the analyzers do not further limit the transporting apparatus. However, Fujiwara teaches analyzers; Figs. 1-3, 7-8, [3, 9, 16, 126]). 
As to claim 5, Fujiwara teaches the transporting apparatus according to claim 1, wherein the base is installed in an area accessible to an operator of the first sample analysis apparatus and the second sample analysis apparatus (The base of Fujiwara is accessible to an operator; Figs. 1-3, 7-8. The examiner notes that the analysis apparatuses are not positively recited, and that they can be configured in any manner). 
As to claim 7, Fujiwara teaches the transporting apparatus according to claim 1, wherein a working range of the first robotic arm and the second robotic arm comprises a space for an operator to operate at least one of the first sample analysis apparatus and the second sample 
As to claim 8, Fujiwara teaches the transporting apparatus according to claim 1, wherein the first hand and the second hand are replaceable (Fujiwara teaches robotic arms with claws/hands which are capable of being replaced; Figs. 1-3, 7-8). 
As to claim 10, Fujiwara teaches the transporting apparatus according to claim 1, wherein the first robotic arm and the second robotic arm are capable of shifting the rack between the first robotic arm and the second robotic arm (Fujiwara teaches that first robot RB1 shifts rack to placement part 50 where second robot RB2 then picks up the rack, and vice versa; [20, 27-29, 31-32, 47-50, 63, 65, 66, 108-113], Figs. 1-3, 7-8). 
As to claim 11, Fujiwara teaches the transporting apparatus according to claim 10, further comprising a placement part on which the rack is placed, wherein the rack held by one of the first robotic arm and the second robotic arm is shifted to the other one of the first robotic arm and the second robotic arm via the placement part  (Fujiwara teaches that first robot RB1 shifts rack to placement part 50 where second robot RB2 then picks up the rack, and vice versa; [20, 27-29, 31-32, 47-50, 63, 65, 66, 108-113], Figs. 1-3, 7-8). 
As to claim 12, Fujiwara teaches the transporting apparatus according to claim 11, wherein at least one side surface of the rack is provided with an identifier used for identification by the first sample analysis apparatus and the second sample analysis apparatus, and the first robotic arm and the second robotic arm adjust an orientation of the side surface of the rack provided with the identifier by placing the rack on the placement part and then holding the rack again (Fujiwara teaches the racks with IDs; [39]. The examiner notes that the rack is not positively recited, and that features of the rack are related to intended use. The robotic arms of Fujiwara put the rack down on the placement part, then are capable of holding the rack again as the rack can be transferred to and from each analysis apparatus for reexamination). 
As to claim 13, Fujiwara teaches the transporting apparatus according to claim 1, further comprising a controller that controls motion of the first robotic arm and the second robotic arm, wherein the controller is connected to the first robotic arm and the second robotic arm in a wired or wireless manner (Fujiwara teaches an automated device with a controller that controls the robotic arms; [39, 56, 63, 76, 81, 99]). 
As to claim 14, Fujiwara teaches the transporting apparatus according to claim 13, wherein the controller acquires positional information on a position of at least one of the first sample analysis apparatus and the second sample analysis apparatus relative to the base, and controls the motion of the first robotic arm and the second robotic arm based on the acquired positional information (Fujiwara teaches a controller; see above. Although functional, Fujiwara teaches that the positions of the analyzers and robotic arms are known and that the robotic transport arms are moved accordingly such that the racks are placed in and removed from the analyzers by the robotic arms when required; [39, 56, 63, 76, 81, 99]). 
As to claim 16, Fujiwara teaches the transporting apparatus according to claim 13, wherein the controller receives a signal from at least one of the first sample analysis apparatus and the second sample analysis apparatus, and controls the motion of the first robotic arm and the second robotic arm based on the received signal (Fujiwara teaches a controller; see above. Although functional, Fujiwara teaches that the positions of the analyzers and robotic arms are known and that the robotic transport arms are moved accordingly such that the racks are placed in and removed from the analyzers by the robotic arms when required; [39, 56, 63, 76, 81, 99]. Because the device is automated by the controller, then when the racks are ready to be transferred to or removed from the analyzers, then the robotic arms would receive a control signal to perform the placement/removal operation).
As to claim 17, Fujiwara teaches the transporting apparatus according to claim 13, wherein the controller receives a signal from an external control system, and controls the motion of the first robotic arm and the second robotic arm based on the signal received from the 
As to claim 18, Fujiwara teaches the transporting apparatus according to claim 13, further comprising an image capturer, wherein the controller controls the motion of the first robotic arm and the second robotic arm based on an image captured by the image capturer (Fujiwara teaches a barcode reader and a controller.  Although functional, Fujiwara teaches a barcode reader which reads a rack barcode and then tells the controller which analysis needs to be performed where the controller then controls the robotic arms based on the read barcode; [39, 56, 63, 76, 81, 99]). 
As to claim 19, Fujiwara teaches the transporting apparatus according to claim 1, wherein a discharge part, to which the rack is discharged, is provided in the first sample analysis apparatus, a supply part, to which the rack is supplied, is provided in the second sample analysis apparatus, any of an operator, the first robotic arm, and the second robotic arm is able to remove the container or the rack from the discharge part, and any of the operator, the first robotic arm, and the second robotic arm is able to pass the container or the rack to the supply part (The examiner notes that the analysis apparatuses are not positively recited as part of the transporting apparatus, and therefore features of the analyzers such as discharge parts or supply parts, do not further limit the structure of the transporting apparatus.  Fujiwara teaches each analyzer has a supply part as the entrance portion of the dispensing line which receives the rack from robotic arms RB1/RB2 and the discharge part as the portion of the dispensing line from which robotic arms RB1/RB2 remove the rack after dispensing; Figs. 1-3. Alternatively, Fujiwara teaches discharge and supply parts 41 and 442 which allow racks to be supplied or removed by robots RB1/RB2 and operators).
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Fujiwara in view of Ping et al (US 20090047179; hereinafter “Ping”; already of record).
As to claims 3-4, Fujiwara teaches the transporting apparatus according to claim 1, with the base supporting the robotic arms, and an installation surface on which at least one of the 
Fujiwara does not specifically teach the base movable relative to the analysis apparatuses, or that the base comprises extendable fixation legs and casters that cause the base to be movable relative to the installation surface, and in a condition in which the fixation legs are extended downward from the base, the casters lift off the installation surface, and the base is fixed to the installation surface. However, Ping teaches the analogous art of a transport apparatus with a robotic arm (Ping; #700, [50, 111, 129, 137], Figs. 1, 3, 20) that transports the container or the rack between a first sample analysis apparatus and a second sample analysis apparatus; and a base (Ping; #112/20/100 [120]) that supports the robotic arm; the base is movable relative to an installation surface on which at least one of the first sample analysis apparatus and the second sample analysis apparatus is provided (Ping teaches the workstation 100 base 112 being movable relative to analyzers 2000; [139] Figs. 1, 3, 20); and the base comprises extendable fixation legs and casters that cause the base to be movable relative to the installation surface, and in a condition in which the fixation legs are extended downward from the base, the casters lift off the installation surface, and the base is fixed to the installation surface (Ping teaches the workstation 100 base 112 being movable on legs and casters; [139] Fig. 20).  It would have been obvious to one of ordinary skill in the art to have modified the base supporting the robotic transfer arms which transfers racks to/from the analyzers of Fujiwara such that the base supporting the robotic arms further included fixation legs and casters in order to be movable relative to the analyzers as taught in Ping because Ping teaches that the casters provide the advantage of enabling the transport system/base to be easily movable and that extendable legs provide the advantage of ensuring the transport system/base is level and anchored (Ping; [139]).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Fujiwara in view of Tokiwa, S (US 6247999; hereinafter “Tokiwa”; already of record).
As to claim 6, Fujiwara teaches the transporting apparatus according to claim 1, with the first and second robot arm (see above).
Tokiwa does not teach that the robotic arms have a rated output of 80 W or below.  However, Tokiwa teaches the analogous art of a robotic arm which has a rated output of 80 W or less (Tokiwa; Fig. 2, col. 6 line 41-43). It would have been obvious to one of ordinary skill in the art to have modified the robots of Fujiwara to have a rated output of 80 W or less as in Tokiwa because Tokiwa teaches that it is well known for robots to be rated for power output of 80 W or less (Tokiwa; Fig. 2, col. 6 line 41-43).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Fujiwara in view of Sato et al (US 20120253512; hereinafter “Sato”; already of record).
As to claim 9, Fujiwara teaches the transporting apparatus according to claim 1, with the first hand including a hand that grips the rack (see claim 1 above).
Fujiwara does not specifically teach that the first hand comprises a hand that grips the rack from above and a hand that grips the rack from side, and the hand that grips the rack from above and the hand that grips the rack from the side are selectively used. However, Sato teaches the analogous art of a robotic transfer arm with two hands, which comprises a hand that grips from above and a hand that grips from the side, and the hand that grips from above and the hand that grips from the side are selectively used (Sato; [17, 18, 56, 59, 83, 99, 130] Figs. 8, 10, 11). It would have been obvious to one of ordinary skill in the art to have modified the first robotic arm with a first hand that grips racks of Fujiwara to be a robotic arm with a first hand and second that selectively grip from above and the side as in Sato because Sato teaches that robots with multiple hands are widely used (Sato; [4]) and also that using two hands that are able to come in from the side or top helps prevent collisions (Sato; [99]) and also enables transfer of objects in an efficient manner (Sato; [130]).  Additionally, one of ordinary skill in the .
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Fujiwara in view of Malterer et al (US 20030215357; hereinafter “Malterer”; already of record).
As to claim 15, Fujiwara teaches the transporting apparatus according to claim 13, with the controller and the base (see above).
Fujiwara does not teach that the controller is incorporated in the base. However, Malterer teaches the analogous art of a robotic system on a base, where the controller is incorporated in the base (Malterer teaches controller 183 in the base; Fig. 1-4 [52]). It would have been obvious to one of ordinary skill in the art to have arranged the controller of Fujiwara to be in the base as in Malterer because Malterer teaches that it is common to provide the controller on the base and within the frame of the device itself (Malterer; [52]).
Claim 17 is alternatively rejected under 35 U.S.C. 103 as being unpatentable over Fujiwara in view of Ping et al (US 20090047179; hereinafter “Ping”; already of record).
As to claim 17, Fujiwara teaches the transporting apparatus according to claim 13, with the controller that controls the motion of the first robotic arm and the second robotic arm (Fujiwara teaches a controller, and that controller controls the motion of the robotic arms, and would be capable of receiving a signal from anywhere including an external control system; [39, 56, 63, 76, 81, 99]). 
If it is deemed that the controller of Fujiwara is not capable of receiving control signals from an external control system, then Ping teaches the analogous art of a transport apparatus with a robotic arm that transports the container or the rack between a first sample analysis apparatus and a second sample analysis apparatus (Ping; #700, [50, 111, 129, 137], Figs. 1, 3, 20) and a controller that controls the motion of the robotic arm (Ping; [17, 20, 48, 53, 112, 116, .
Response to Arguments
Applicant’s arguments towards the prior art, filed on 4/28/21, have been considered but are moot because the arguments are towards the amended claims and not the current grounds of rejection.
Applicant's arguments regarding the 112b rejection on pages 11-12 of their remarks have been fully considered but they are not persuasive.  Applicants argue that one of ordinary skill would understand the meaning of the wattage output of a robotic arm.  The examiner respectfully disagrees, and maintains that it is unclear what robot arm would or would not meet the specific wattage requirements. Are there structural features of the robot, such as a motor, that enable or provide this function? Or would any robot be capable of outputting smaller wattage? For example, if any robot is off and producing 0 Watts of output then does that robot satisfy the capability of claim 6?  Further, in what manner is the output of the robot provided as wattage?  Applicants in page 12 of their remarks state that the wattage may refer to “the power capable of being output to an object in the path of the robotic arm”, and it is unclear if applicants are intending to state that the robotic arm is directly outputting wattage/electrical power (i.e. transferring electricity) to an object.  Is the wattage a property of the motor that controls the movement of the robotic arm?
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin R Whatley whose telephone number is (571)272-9892.  The examiner can normally be reached on Mon- Fri 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 5712721267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/Benjamin R Whatley/Primary Examiner, Art Unit 1798